[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Decision: 22 February 1994
Application for review of sentence imposed by the Superior Court, Judicial District of Waterbury at Waterbury. Docket No: CR92-204889.
Louis Avitabile, Esq.       For the Petitioner
    Maureen Keegan, Esq.        Assistant State's Attorney
BY THE DIVISION
The petitioner entered a plea of nolo contendere to the crime of Assault on a Police Officer in violation of Connecticut General Statutes, 53a-167c. The court at the time of sentencing imposed a term of four years to serve.
The underlying facts indicate that the petitioner was at a bar in the town of Waterbury when the petitioner became aggravated at an attempt to pick up his girlfriend. The victim who was a Waterbury detective attempted to calm the situation down. After identifying himself as a police office the petitioner smashed a beer bottle across the face of the victim. As a result of that act the victim received a broken nose, a deep laceration across his face and a shard of glass was found in his eye at the hospital.
At the hearing, counsel for the petitioner noted that his client received a sentence that was on the high end of the five year cap agreed to by the parties. He felt that the petitioner had a good work record and that just prior to this matter he had turned his life around. He was now married and taking responsibility for his two step-children. Counsel argued that the sentencing court did not give enough weight to the letter sent by the victim to the court. In the letter the detective indicated that he thought that a suspended sentence with probation was a proper sentence. The petitioner noted that there was an immigration hold on his client that CT Page 2488 will have to be taken care of if he is going to be released. Counsel asked the panel to lower the petitioner's sentence to two to 2-1/2 years feeling that would be sufficient incarceration to serve as punishment and a proper period for rehabilitation.
Counsel for the state stressed that the petitioner assaulted the victim and it was not a fight. The detective was injured severely and was fortunate not to have permanent injuries. The State's Attorney felt the court took into consideration that the petitioner had a prior criminal record of assaultive behavior and that the sentence imposed was appropriate.
The remarks of the sentencing judge show that she placed great weight on the petitioner's history of violence that constituted criminal conduct, noting that he was a danger to society.
In viewing the record as a whole the sentence imposed here in accordance with P.B. 942 was neither inappropriate nor disproportionate in light of the offense, the character of the petitioner and the need to protect the public from such conduct. SENTENCE AFFIRMED."
Norko, J.
Purtill, J.
Klaczak, J.
Norko. J., Purtill, J., Klaczak, J., participated in this decision. CT Page 2489
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2490
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 2491